                                                                        FILED
                IN THE UNITED STATES DISTRICT COURT
                                                                         JUNO 6 2019
                    FOR THE DISTRICT OF MONTANA                     Cieri(,   uS    _
                         MISSOULA DIVISION                            District   of: trict Cou,,
                                                                              Missou /~ntana



CORNERSTONE, INC.,                                  CV 18-58-M-DWM

     Plaintiff/Counterclaim Defendant,

      v.                                                  ORDER

JEFF CADIEUX, individually, and
JEFF CADIEUX, as trustee of the
Cadieux Family Trust,

     Defendants/Counterclaimants.


     The parties having filed a stipulation for dismissal pursuant to Rule 4l(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this     l,~ ay of June, 2019.
                                                              /




                                                       oy, District Judge
                                                      ·strict Court
